Title: To James Madison from Jeremiah Anderson, 10 July 1812
From: Anderson, Jeremiah
To: Madison, James


May it please your Excellency
Baltimore July 10th. 1812
Since my last address I have been induced to make an observation to your Excellency that an most rigid precaution is necessary to be taken with the Blacks amongst us I beg you will recollect they have an Emperor amongst them—this I pray your Excellency will particularly notice.
A further explanation I can give if necessary.
I beg your Excellency will recollect that I look up to you as a father and the representative of his children. As such, I presume to call myself Your Excellencys very humble Servant.
Jeremiah Anderson
